Citation Nr: 1308557	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945, and his awards and decorations include a Silver Battle Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran, along with his wife and daughter, testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010.  A hearing transcript is associated with the claims file.

In July 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2012).  In this decision, the Board is granting a TDIU rating which represents a complete grant of the benefits sought on appeal.  Accordingly, a discussion of VA's duty to notify and assist is unnecessary. 

TDIU

The Veteran presently seeks a TDIU, indicating that his service-connected disabilities prevent his from following and maintaining gainful employment.  In this regard, the Board finds that the evidence sufficiently confirms that the Veteran has continually been unemployed, having last worked in January 2001.  See November 2010 Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, the determinative matter centers on whether a TDIU is warranted pursuant to 38 C.F.R. § 4.16. 

The Board notes that a TDIU is assigned when a service-connected disability results in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2012). 

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a) (2012). 

In this case, service connection is in effect for bilateral hearing loss, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and asthma, rated as 10 percent disabling.  Although one disability is rated at 50 percent, the combined rating is only 60 percent.  Therefore, the minimum threshold percentage requirement for a TDIU rating has not met.  See 38 C.F.R. § 4.16(a) (2012). 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2012).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b)  in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO submitted the Veteran's TDIU claim for extraschedular consideration to the Director of Compensation and Pension, who rendered a memorandum in November 2012.   

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court cited the decision in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation." The Federal Circuit declared

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment. The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility. While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164   (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

Given the impact his service-connected disabilities have on his employability is within his personal observation, the Board finds that the Veteran and his family's numerous statements on this matter (i.e. he is unemployable due to his service-connected disabilities), to include at the December 2010 Board hearing, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has provided a generally consistent account.  Moreover, the objective medical findings tend to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the Veteran's account on these matters to provide competent, credible and highly probative evidence, tending to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

The medical evidence of record also shows that the Veteran's service-connected disabilities, in the aggregate, render him unemployable.  Specifically, a July 2011 found that the Veteran's hearing loss would affect his occupational functioning and daily activities.  The examiner reasoned that the Veteran's significant bilateral hearing loss would make it difficult to hear in most listening situations and the Veteran would have particular trouble hearing in background noise with certain people if not looking at the speaker.  It was observed that due to the Veteran's reduced speech recognition, even with hearing aids he would hear but would not be able to understand.  The examiner added that the Veteran would have to watch the speaker's face, get closer to the speaker, and reduce or eliminate background noise if possible.  It was further noted that while hearing aids would provide remedial help, it would be of limited benefit and the Veteran's optimum hearing environment would be face to face in quiet with his hearing aids.  

Then in a June 2012 addendum report, the July 2011VA examiner opined that the Veteran's hearing loss prevented him from obtaining or maintaining gainful employment in the types of jobs he had previously held while wearing hearing aids.  The Veteran had previously worked in logging, ran a racetrack, was a farmer, and worked as an auto mechanic.  The examiner found that although the Veteran could perform all of these jobs, communication would be very difficult in most listening environments.  The examiner reiterated that due to reduced speech recognition ability even with hearing aids, the Veteran heard but did not understand speech and depended on lip reading.  It was pointed out, however, that he could adequately hear in quiet environments if facing the speaker.  The Veteran experienced more difficulty hearing with background noise, or with women or children's voices.  The examiner surmised that dealing with the public would be very difficult.  The examiner determined that in addition to wearing hearing aids, the Veteran could improve his hearing ability by watching the speaker's face, getting closer, and reducing or eliminating background noise if possible.   Furthermore, it was noted that the Veteran would have difficulty hearing on the telephone, and his hearing loss disability would be a safety risk to himself and others if he were not wearing hearing aids as he would not hear alarms or warning devices.  The examiner concluded that the Veteran's hearing loss disability and tinnitus would pose a significant handicap in most work environments.  

The pertinent evidence of record also includes a September 2011 VA examination report reflecting that it was less likely as not that the Veteran's asthma caused him to be unable to secure or follow a substantially gainful occupation taking into consideration his education, special training, and previous work experience but not considering his age or any impairment caused by non-service connected disabilities.  

Although the October 2011 VA examination report demonstrates that the Veteran's service-connected asthma did not affect the Veteran's employment, the Board finds that the evidence of record shows that he is unemployable due to his hearing disabilities.  In this regard, the Board finds that the June 2011 and July 2012 VA examination opinions document clear and highly probative assessments that the severity of the Veteran's service connected hearing loss disability and tinnitus, and previous work experiences render him unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008).  Moreover, these opinions are consistent with the other evidence of record, to include the lay statements offered by the Veteran and his family and the evidence reflecting the Veteran's eighth grade education.  Thus, the most probative evidence addressing the determinative question before the Board provides clear opinions with cogent rationales, weighing in favor of the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "a medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges the November 2012 determination of the Director of Compensation and Pension that the totality of the evidence demonstrated that while the Veteran had difficulty with employment, he was not precluded from employment.  He concluded that the Veteran had not been shown to be incapable of maintaining gainful employment due solely to his service-connected disabilities.  However, the conclusion fails to reflect adequate consideration of the Veteran's competent and credible account of the symptomatology and occupational difficulties, as well as his level of education.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, supra.  This proposition is also generally inconsistent with the other evidence of record, medical and lay.  As such, the deficiencies render reasoning and logic of the November 2012 opinion set forth in the memorandum of the Director of Compensation and Pension incomplete and of limited, if any, the probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

In sum, the Board finds that the totality of the evidence, medical and lay, shows that the aggregate symptoms associated with the Veteran's service-connected disabilities are of such a severity that he is rendered unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In making this determination, the Board is in agreement with the Decision Review Officers' recommendation as set forth in the October 2012 memorandum in support of a grant of a TDIU on an extraschedular basis.  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to TDIU rating and the claim is granted.  See 38 U.S.C.A. § 5107 (West 2002). 


ORDER

A TDIU rating is granted, subject to the regulations controlling disbursement of VA monetary benefits.




____________________________________________
C. TRUEBA
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


